826 F.2d 309
1987-2 Trade Cases   67,849
J.T. GIBBONS, INC., Plaintiff-Appellant,v.CRAWFORD FITTING COMPANY, et al., Defendants-Appellants.
No. 84-3332.
United States Court of Appeals,Fifth Circuit.
Aug. 20, 1987.

Joseph L. Alioto, Alioto & Alioto, John I. Alioto, Lawrence G. Papale, San Francisco, Cal., for plaintiff-appellants.
McGlinchey, Stafford & Mintz, Dando B. Cellini, New Orleans, La., for Crawford Fitting & Lennon.
Ernest P. Mansour, Cleveland, Ohio, Victoria L. Knight, New Orleans, La., for Crawford Fitting Co.
Dale, Owen, Richardson, Taylor & Matthess, Thomas E. Balhoff, Baton Rouge, La., for Capital Valve & Fitting Co.
Charles E. Hamilton, III, New Orleans, La., for Thomas Read & Co.
Appeal from the United States District Court for the Eastern District of Louisiana;  Edmund L. Palmieri, Senior District Judge, Sitting by Designation.
Before CLARK, Chief Judge, GOLDBERG, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL, and JONES, Circuit Judges.
PER CURIAM:


1
In 1984, the district court entered an order reviewing costs awarded to a defendant who had obtained a judgment dismissing the antitrust claims asserted against it.  102 F.R.D. 73 (E.D.La.1984).  In 1985, a panel of this court reversed the district court's assessment of expert witness' costs in excess of the statutory limit, and affirmed the district court's order in all other respects.  760 F.2d 613 (5th Cir.1985).  In 1986, the court, sitting en banc, also reversed the district court's assessment of expert witness' costs, and reinstated that portion of the panel opinion affirming the district court's order in all other respects.  790 F.2d 1193 (5th Cir.1986).  In 1987, the Supreme Court affirmed the en banc court's decision and remanded the case for further proceedings.    Crawford Fitting Co. v. J.T. Gibbons, Inc., --- U.S. ----, 107 S.Ct. 2494, 96 L.Ed.2d 385 (1987).


2
Consistent with the mandate of the Supreme Court, we REMAND for further proceedings not inconsistent with the decisions of the Supreme Court and the en banc court.